DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               B.C.S., a Child,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-3072

                          [September 27, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael C. Heisey, Judge; L.T. Case No. 2016CJ000214A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.